In our opinion the motion for rehearing presents no good reason requiring us to recede from any part of our former opinion in this cause. Appellees propose to enter a remittitur in this court to the amount of $1579.50, the value of the clearing and grubbing sued for, and recovered, and also ask us to dismiss the case as to Mrs. Beeson, who was shown to have intermarried with G.B. Cross, but against whom judgment was rendered as a feme sole.
The remittitur and the dismissal asked, will relieve the judgment of all the error found and determined by this court and the Supreme Court *Page 131 
having decided that such proceeding can be had in this court, it is therefore ordered that the suit be dismissed as to Mrs. Cross, and that the remittitur be entered as requested, and the judgment of the lower reformed accordingly, affirming the same as reformed. In other respects the motion is overruled.
Remittitur entered, case dismissed as to Defendant Cross and judgment reformed and affirmed.
            ON MOTION OF APPELLANTS FOR A REHEARING.